Citation Nr: 0906763	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an earlier effective date earlier than October 
6, 2005, for the grant of service connection for diabetes 
mellitus, type 2.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The initial rating decision assigned an effective date of 
October 3, 2005.  This was said to be the date of the claim.  
It was actually the date of the claim for an increased 
rating; the claim for service connection came in 3 days 
later, October 6, 2005.  This was corrected in the statement 
of the case.  The payments would not have started until the 
first of the next month so there is no particular prejudice 
to the Veteran, and the issue has been so characterized on 
the title page and elsewhere in this document.


FINDINGS OF FACT

1.  On October 6, 2005, the Veteran filed a request to open a 
claim for service connection for type II diabetes mellitus, 
and, in a February 2006 rating decision, the RO granted the 
Veteran's claim for service connection for diabetes mellitus, 
effective from October 6, 2005.  

2.  There is no indication in the file that he claimed 
compensation benefits for diabetes mellitus prior to October 
6, 2005, but there is evidence that the veteran met the 
criteria for service connection for a year prior to the date 
of the claim.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for the assignment of an effective date of 
October 6, 2004, but no earlier, for the grant of service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.114, 3.159, 3.400, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in October 2005 and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a November 
2007 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


Analysis

The Veteran is seeking entitlement to an earlier effective 
date for the grant of service connection for diabetes 
mellitus.  He asserts that the effective date of his award 
should be the date on which he was first diagnosed with 
diabetes mellitus in 2001.  While that is not legally 
possible, with resolution of reasonable doubt in his favor, 
the date can be backed up one year from the date of the 
claim, giving consideration to the provisions of 38 C.F.R. 
§ 3.114.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes: his contentions; service 
treatment records; and post-service medical records, 
including private and VA treatment records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The VA determined, effective mid 2001, on the basis of 
pertinent scientific evidence, that there should be a 
presumptive service connection for Type 2 diabetes mellitus 
occurring in Vietnam veterans.  See 66 Fed. Reg. 23168 (May 
8, 2001).  This constitutes liberalizing VA issue.  See 
38 C.F.R. § 3.114.  Under these provisions, where a veteran 
is shown to have met the criteria for service connection, 
where the matter is reviewed on the veteran's request, the 
date of entitlement may be backed up for 1 year prior to the 
date of the claim.

In this case, the appellant filed his claim seeking service 
connection on October 6, 2005.  Evidence developed revealed 
that the veteran had diabetes mellitus type 2 and was taking 
oral medication for treatment thereof.  This constituted the 
presence of diabetes to a compensable degree, triggering the 
above mentioned provisions, resulting in the grant of service 
connection.  Evidence developed in association with that 
claim includes a VA medical record from October 2002 showing 
that the veteran was on Glypizide.  There is a November 2004 
private medical record noting a diagnosis of diabetes 
mellitus.  Glypizide has subsequently been shown to be used 
for the Veteran's diabetes.  Thus, he met the criteria for a 
grant of service connection one year prior to raising the 
claim.  As such an effective date of October 6, 2004 is 
granted.

The record however does not reveal a basis for an earlier 
rating.  There is no evidence of a claim within 1 year of the 
effective date of the liberalizing criteria, and in fact no 
diagnosis of diabetes on file prior to the November 2004 
record.    Thus, there is no legal basis for assignment of a 
date earlier than October 6, 2004.  See 38 C.F.R. § 3.114.


ORDER

An effective date of October 6, 2004, but no earlier, for the 
grant of service connection for diabetes mellitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


